DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,047,094. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter and it would have been obvious to a skilled artisan that they are claiming the same invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “bottom open area” (reference #133), and the “combination of layers” (reference #2465) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the drainage holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon (US 2013/0102403) in view of Squires (US 2002/0132099).
Regarding claims 1, 6, 17 and 20, Vachon discloses an underlayment to be laid over a base surface and under a carpet-like top layer, the underlayment comprising: - a panel assembly [40] comprising panels comprising edges and assembled together through their edges [Figure 4], wherein each one of the panels further comprises a top face and a bottom face with the top face of the panel facing the carpet-like top layer [best seen Figures 2a-2c], and wherein the panel assembly comprises drainage holes [7] fluidly connecting the top face of the panel assembly to the bottom face of the panel assembly.
Vachon fails to disclose the underlayment comprising a drain mat connected to the bottom of the panel assembly and the associated details.
Squires teaches an underlayment to be laid over a base surface and under a carpet-like top layer comprising a drain mat [106/206, 104] to be installed over a base surface and on which are laid the bottom faces of panels [108], with the drain mat operating as a fluid-permeable layer distancing the bottom face of the panels from the base surface [Paragraph 33].
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the underlayment of Vachon by adding the drain mat as described by Squires to enable water to dispose of water from the field surface in a controlled manner that does not disrupt play or undermine the field.
Regarding claims 2-4 and 11, Squires further teaches the drain mat comprises one or more fibers defining an interminglement of fibers [Paragraph 33]; the interminglement of fibers comprises, for any reference plane passing through the drain mat, a plurality of randomly oriented discrete fibers defining a plurality of non-hollow projections extending from the any reference plane [Figure 2]; and the drain mat has a thickness that distances the bottom face from the base surface when installed thereon, and wherein the thickness of the drain mat decreases to a minimum thickness when undergoing pressure, with the drain mat remaining water-permeable at the minimum thickness [Paragraph 33]; and the intermingled fibers are made of one of Polyamide, Nylon, Polypropylene, polyethylene, Polyestere, or PVC [Enkadrain; Paragraph 33].
Regarding claims 5, 15, 18 and 19, Vachon further discloses the top face of the panel comprises a top surface and a crown located above the top surface [best seen as 16 in Figures 1 & 2]; the panel comprises top channels [15] connected to the drainage holes; the edges of the panels comprise an interlocking component interfacing with the interlocking component of another one of the panels for assembly [42 & 44 respectively]; draining spaces [at slits 2 and near nubs 3] located where panels interface with each other, with the drain mat allowing fluid to flow under the panel assembly from the draining spaces [Figures 3 & 4]; and the top face of the panel receives the carpet- like top layer directly without any other intermediary layer [22].
Regarding claims 7-9 and 16, Vachon further discloses the panel 1s exclusively or partially made of one of Expanded Polypropylene (EPP) and of a Hybrid EPP (HEPP), wherein the HEPP comprises a mix of an EPP with at least one of an expanded Polyethylene (EPE), a Polyethylene (PE), a rubber matertal, a recyclable matertal in order to maximize hardness-flexibility ratio of the panel [Paragraphs 20 & 52]; the panel consists of a closed-cell structure made with expanded closed- cell beads [Paragraphs 21 & 52]; and the panel is made of a water-1mpervious material [obvious].
Regarding claims 10, 13 and 14, the Vachon-Squires combination further teaches the drain mat is affixed to the bottom face of the panel using one of a mechanical method, a chemical method and a thermal method [at least by friction, which 1s mechanical]; the panel and the drain mat are made of different materials 1n that the different materials have at least different mechanical characteristics [the plastics of the Vachon panel and Squires mat can be different]; the panel and the drain mat form a single unit for installation over the base surface [once assembled].
Regarding claim 12, Squires further teaches the drain mat comprises a combination of a top layer [106] and a bottom layer [104] attached to each other and providing a spacing between the bottom face and the base surface, wherein the top layer has a substantially rippled shape while the bottom layer has a substantially flat shape and both the top layer and bottom layer are water- permeable [Figure 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (US 3900656), Tomarin (US 4497853), Friedrich (US 4735825), Clark (US 7166340), McDuff (US 2009/0162579), and Murphy et al. (US 2009/0208674) disclose artificial turf systems having aspects of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619